Title: Notes on Appointments, 14 April 1806
From: Jefferson, Thomas
To: 


                        
                            
                        
                        
                     
                        
                           Louisiana.
                           2.
                           Otto Shrader of Pensva to be one of the judges of the territory of Orleans
                        
                        
                           
                           
                           
                              Andrew Epple of Penna
                           
                        
                        
                           Indiana.
                           1.
                           Waller Taylor of [Vrga] to be one of the judges of the territory of Indiana
                        
                        
                           
                           
                           
                              David Copeland of Virga.
                           
                        
                        
                           
                           
                           
                              Jesse Attwaler of Connecticut
                           
                        
                        
                           
                           
                           
                              Noah Lester
                           
                        
                        
                           
                           
                           
                              Robert Grayson of Kentucky
                           
                        
                        
                           Tunis.
                           
                              
                                 Consul
                           
                           
                        
                        
                           ^
                           5
                           John Mason of the distr. of Columbia
                        
                        
                           
                           
                           
                              Hanson Briscoe of Maryland 
                           
                           }
                           to be Commrs. for the road from Fort Cumberland to Ohio
                        
                        
                           ^
                           6
                           Thomas Moore of Maryland
                        
                        
                           ^
                           7
                           Joseph Kerr of Ohio
                        
                        
                           
                           
                           
                              Euskial W. Bull of Virga
                           
                        
                        
                           
                           
                           
                              John Ellicot. Balt.
                           
                        
                        
                           
                           
                           Bellechasse
                           
                           
                        
                        
                           
                           4
                           Willis W. Parker of Virga to be Collector of the distr. & Inspector of the rev. for the port of S. Quary v. Fisher decd.
                        
                        
                           ^
                           3
                           Robert Brent to be judge of the Orphen’s court in the county Washn. Columbia
                        
                        
                           
                           2
                           James Houston of Maryland to be judge of the court of the US for the distr. of Maryld.
                        
                        
                           
                           3
                           Willis W. Parker of Virga to be
                        
                        
                           
                           
                           
                              William Pinckney
                           
                        
                        
                           
                           1.
                           James Monroe now M.P. of the US. at the ct of London & Wm. Pinckney of Maryland to Commrs. Plenipotentiary & extray. for settling all matters of difference  between the US. and the U.K. of G.B. & Ireland relative to wrongs committed between the parties on the high seas or , & for  the principles of navign & commerce which shall be observed between them in future.
                        
                     
                  
                        
                            
                        
                    